DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 09/03/2021.
Claims 1-10 are currently pending and have been examined. 

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 appears to mirror the language of claim 2 except for a method. It is clear to the examiner that claim 10 is meant to dependent on claim 9, not 10. For the purposes of this examination, claim 10 will be interpreted to be dependent on claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 and dependent claims 8 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "mix, using the second RF IQ mixer, an amplified radar signal".  There is insufficient antecedent basis for this limitation in the claim. Immediately prior to this element, an amplification step is introduced where a received radar signal is amplified. It is apparent to the examiner that the “amplified radar signal” of the phrase “mix, using the second RF IQ mixer, an amplified radar signal" is meant to reference the amplified received radar signal. However, this antecedent basis issue should be clarified and resolved by amendment such as "mix, using the second RF IQ mixer, the amplified received radar signal". 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) 35 U.S.C. 102(a)(2) as being anticipated by Sugiyama (US 20070189361 A1), hereinafter Sugiyama.

Regarding claim 1, Sugiyama discloses a radar system for generating a fast frequency hopping output radar signal comprising (See at least Fig. 1, [0021] “By this means, switching a plurality of frequencies (ultra wide signal) at high speed, that is, frequency hopping is realized.”, [0058] “The present device has a configuration capable of setting and switching an arbitrary output frequency and the number of bands by setting to a DDC 30 and switching of an input (signal phase) of an SSB mixer 31 in the local oscillator circuit 1.”): 

a transmitter block that generates the fast frequency hopping output radar signal using digital and analog mixer methods (See at least Fig. 1,  [0059] “In FIG. 1, the radio transceiver 100 includes the local oscillator circuit (local oscillator) 1, an OFDM processing unit 4, the modulator 5, a high power amplifier (HPA) 6, a transmit/receive switching switch 7, an antenna 8, a low noise amplifier (LNA) 9, the mixer 10, and a communication control unit (communication processing unit) 11. The local oscillator 1 includes the DDS 30, the SSB mixer 31, a fixed frequency oscillator 32, a 1/2 frequency divider 33, and a phase switching switch 34. The DDS 30 includes an NCO (numeral controlled oscillator) 35, an accumulator 36, and DACs (Digital/Analog converters) 37 and 38. The SSB mixer 31 is a known mixer (mixer).”), wherein the transmitter block is configured to 

modulate a digital signal using a first digital mixer (See at least Fig. 1, items 150, 151, 36[0063] “The NCO data 150 is the data loaded to the accumulator 36 of the DDS 30. The master clock (Fmst) 151 is the clock used in the DDS 30.” Sugiyama discloses modulation and mixing of a digital signal with an accumulator.); 

convert, using an inphase digital to analog converter (DAC), a modulated digital signal into an inphase analog signal and provide the inphase analog signal to at least one of a first RF IQ mixer or a third RF IQ mixer (See at least Fig. 1, items 31, 37, [0065] “The quadrature phase signal 40 {0 degree signal 41, 180 degrees signal 42, 90 degrees signal 43, 270 degrees signal 44} include signals of 0 degree, 180 degrees, 90 degrees, and 270 degrees of sine wave of arbitrary frequency output from the DDS 30, and are referred to as I (In-phase) signal, IB (In-phase Bar) signal, Q (Quad-phase) signal, and QB (Quad-phase Bar) signal. […] In the DDS 30, a first DAC 37 outputs the 0 degree signal 41 from a positive phase output terminal”, “[0066] The input/output terminals and signals of the SSB mixer 31 include a first (first type) input terminal (quadrature phase signal input terminal) and signal (70), and a second (second type) input terminal (quadrature phase signal input terminal)”); 

convert, using a quadrature digital to analog converter (DAC), the modulated signal into a quadrature analog signal and provide the quadrature analog signal to at least one of the first RF IQ mixer or the third RF IQ mixer (See at least Fig. 1, items 31, 38, [0065] “The quadrature phase signal 40 {0 degree signal 41, 180 degrees signal 42, 90 degrees signal 43, 270 degrees signal 44} include signals of 0 degree, 180 degrees, 90 degrees, and 270 degrees of sine wave of arbitrary frequency output from the DDS 30, and are referred to as I (In-phase) signal, IB (In-phase Bar) signal, Q (Quad-phase) signal, and QB (Quad-phase Bar) signal. […] A second DAC 37 outputs the 90 degrees signal 43 from a positive phase output terminal, and outputs the 270 degrees signal 44 from a negative phase output terminal.”, “[0066] The input/output terminals and signals of the SSB mixer 31 include a first (first type) input terminal (quadrature phase signal input terminal) and signal (70), and a second (second type) input terminal (quadrature phase signal input terminal)”); and 

generate, using the first RF IQ mixer, the fast frequency hopping output radar signal by mixing the inphase analog signal and the quadrature analog signal with an inphase RF local oscillator signal and a quadrature RF local oscillator signal (See at least Fig. 1, items 37-38, 34, 31-32, 65, [0066] “In other words, the second input terminal (50) is a local oscillation signal input terminal. The output terminal of the SSB mixer 31 is an intermediate frequency signal output terminal, and outputs the UWB carrier frequency signal 65.”), wherein the fast frequency hopping output radar signal is provided to a power amplifier to amplify the fast frequency hopping output radar signal to increase the magnitude of the fast frequency hopping output radar signal (See at least Fig. 1, items 6, 8, [0060] “The HPA 6 amplifies the signal and outputs the resultant signal to the antenna 8 side.”), wherein the generated fast frequency hopping output radar signal is provided to the local oscillator port of a second RF IQ mixer as an inphase local oscillator signal (See at least Fig. 1, items 37, 31-32, 50, 65, 10 [0065] “Similarly, the quadrature phase signal 50 {0 degree signal 51, 180 degrees signal 52, 90 degrees signal 53, 270 degrees signal 54} include signals of 0 degree (I), 180 degrees (IB), 90 degrees (Q), and 270 degrees (QB) of sine wave of arbitrary frequency output from the 1/2 frequency divider 33” The second RF IQ mixer is item 10 of figure 1).

Regarding claim 2, Sugiyama, as shown above, discloses all of the limitations of claim 1. Sugiyama additionally discloses a receiver block that is configured to receive, using an antenna, a reflected radar signal (See at least Fig. 1, 8, items 7-8, 14 [0059] “In FIG. 1, the radio transceiver 100 includes the local oscillator circuit (local oscillator) 1, an OFDM processing unit 4, the modulator 5, a high power amplifier (HPA) 6, a transmit/receive switching switch 7, an antenna 8,”, [0141] “a WCDMA system high power amplifer (HPA) 12, a transceiver duplexer 13, an antenna 14, a low noise amplifier (LNA) 15, a mixer 16, a band pass filter (BPF) 17”); amplify, using a low noise amplifier, a received radar signal (See at least Fig. 8, item 15, [0154] “Next, the receiving operation of the WCDMA communication will be described. In FIG. 8, the reception signal inputted through the transceiver duplexer 13 from the antenna 14 is amplified by the LNA 15 and inputted to the mixer 16.”); mix, using the second RF IQ mixer, an amplified radar signal with an output of the first RF IQ mixer and the third RF IQ mixer to obtain a down-converted signal at a baseband frequency (See at least Fig. 1, items 31, 65, 10, 64, [0062] “The receive base band signal 64 is a signal (RxIF signal, 528 [MHz]) obtained by converting the output of the LNA 9 to the base band signal band by the mixer 10.”); filter, using an inphase receive filter and a quadrature receive filter, a down converted signal (See at least Fig. 8, items 16-17, [0155] “The mixer 16 outputs a signal of 100 [MHz], which is then band-limited by the BPF 17 to generate the IF signal 89, and the IF signal 89 is inputted to the DDS demodulator 3.” Sugiyama discloses mixers 10 and 16 sharing the input signal as described above in claim 1.); convert, using an inphase analog to digital converter (ADC), a filtered signal into an inphase digital signal (See at least Fig. 9, items 89, 300, 302-303, 312-313, [0156] “In FIG. 9, the ADC 300 of the DDS demodulator 3 converts the IF signal 89 to a digital signal, and outputs the digital signal to the digital demodulators 302 and 303.”); convert, using a quadrature analog to digital converter (ADC), a filtered radar signal into a quadrature digital signal (See at least Fig. 9, items 89, 300, 302-303, 312-313, [0156] “In FIG. 9, the ADC 300 of the DDS demodulator 3 converts the IF signal 89 to a digital signal, and outputs the digital signal to the digital demodulators 302 and 303.”); and demodulate, using a second digital mixer, the digital in-phase signal and the digital quadrature signal into the digital data (See at least Fig. 9, items 302-303, [0156] “In FIG. 9, the ADC 300 of the DDS demodulator 3 converts the IF signal 89 to a digital signal, and outputs the digital signal to the digital demodulators 302 and 303.”).

Regarding claim 3, Sugiyama, as shown above, discloses all of the limitations of claim 1. Sugiyama additionally discloses the power amplifier is powered OFF when the receiver block is powered ON, wherein the power amplifier in the transmitter block is powered ON when the receiver block is powered OFF, wherein the power amplifier receives a signal from at least one of the first RF IQ mixer or the third RF IQ mixer and the output of power amplifier is provided as an inphase local oscillator signal to the second RF IQ mixer (See at least Fig. 8, items 12, 90, [0161] “In the third embodiment, in this case, the communication control unit 11 turns OFF the LNA 15 and the HPA 12, switches the transmit/receive switching switch 7 to the reception side”).

Regarding claim 4, Sugiyama, as shown above, discloses all of the limitations of claim 1. Sugiyama additionally discloses the transmitter block comprises a third RF IQ mixer that generates a mixed analog RF signal by mixing a 180 degree phase shifted inphase RF local oscillator signal and a quadrature RF local oscillator signal with the inphase analog signal and the quadrature analog signal from the inphase digital to analog converter and the quadrature digital to analog converter (See at least Fig. 1, items 50-54, 31-32, [0018] “0 degree (I), 90 degree (Q), 180 degree (IB), and 270 degree (QB)”, [0066] “The second input terminal (50) of the SSB mixer 31 has four input terminals for inputting four signals (quadrature phase signal 50) from the fixed frequency oscillator 32 and the 1/2 frequency divider 33 side. In other words, the second input terminal (50) is a local oscillation signal input terminal.”), wherein the mixed analog RF signal is provided to the power amplifier (See at least [0087] “the local oscillator 1 with the transmit base band signal 62, generates the UWB transmit signal, and outputs the UWB transmit signal to the HPA 6. The UWB signal amplified in the HPA 6 is transmitted”).
Regarding claim 5, Sugiyama, as shown above, discloses all of the limitations of claim 1. Sugiyama additionally discloses the receiver block directly receives the reflected radar signal using the second RF IQ mixer without the signal getting amplified by the low noise amplifier (See at least [0161] “In the third embodiment, in this case, the communication control unit 11 turns OFF the LNA 15 and the HPA 12, switches the transmit/receive switching switch 7 to the reception side”)

Regarding claim 6, Sugiyama, as shown above, discloses all of the limitations of claim 1. Sugiyama additionally discloses an input local oscillator frequency to the second RF IQ mixer during a receive operation is at an offset to the local oscillator frequency to the first RF IQ mixer (See at least Fig. 8, items 16, 18-19, [0154] “the reception signal inputted through the transceiver duplexer 13 from the antenna 14 is amplified by the LNA 15 and inputted to the mixer 16. An output frequency Frxdiv of the 1/2 frequency divider 18 based on the VCO 19 is obtained by an equation (19) assuming the receiving channel as the mid-CH=2140 [MHz] of the band 1 frequency of WCDMA. Frxdiv=2140-Fif=2140-100=2040 [MHz] (19)” )

Regarding claim 7, Sugiyama, as shown above, discloses all of the limitations of claim 1. Sugiyama additionally discloses an inphase transmit filter that filters the inphase analog signal received from the inphase digital to analog converter; and a quadrature transmit filter that filters the quadrature analog signal received from the inphase digital to analog converter (See at least [0155] “The mixer 16 outputs a signal of 100 [MHz], which is then band-limited by the BPF 17 to generate the IF signal 89, and the IF signal 89 is inputted to the DDS demodulator 3.” Sugiyama discloses a filtering stage prior to separation of I and Q signals, thereby filtering I and Q signals)

Regarding claim 8, Sugiyama, as shown above, discloses all of the limitations of claims 1 and 2. Sugiyama additionally discloses a band-pass filter is placed before the low noise amplifier to filter out unwanted RF signals from the signals received at the antenna (See at least Fig. 8, items 313-15, [0154] “Next, the receiving operation of the WCDMA communication will be described. In FIG. 8, the reception signal inputted through the transceiver duplexer 13 from the antenna 14 is amplified by the LNA 15”, [0143] “The transmit signal amplified in the HPA 12 is band-limited by the transceiver duplexer 13,” Sugiyama discloses a band limiting (filtering) duplexer between a receiving antenna and LNA).

Regarding claims 9-10, applicant recites limitations of the same or substantially the same scope as claims 1-2.  Accordingly, claims 9-10 are rejected in the same or substantially the same manner as claim 1, shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mochizuki (US 8363695 B2) discloses Wireless Communication Apparatus And A Reception Method Involving Frequency Hopping
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648